UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe te ene ee 4
UNITED STATES OF AMERICA,
17 Cr. 151 (AJN)
-against- ORDER
ROBERT PIZARRO,
| Defendant
oe ee nn ee ne tmnt od

Upon the application of the defendant, Robert Pizarro, by and through his
attorneys, Elizabeth E. Macedonio, Louis Freeman and Carla Sanderson, the Court
hereby orders that the attorneys, along with a private investigator, be permitted to
enter the ptemises located at 1631 Stillwell Avenue, Bronx, New York, for the
purpose of viewing and taking photo graphs of the physical layout. Entry to the
premises will occur at a time mutually convenient to the parties on or before May

6, 2018.

Dated: New York, New York

Apri $2018

     

 

at mG A We Be
pe 8 -_
te _E nt

XG Aonorable Alison J. Nathan
United States District Judge
